OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN




Honorable Olin Oulber,rron, Commlrdone~
Eailroad CorgPiorion Of TOXa8
Au&in, 'petal




                                                ,ut uhloh
                                                 prior to
                                                bn for
                                                u&t




     in a total of &Q,295.60    anbwhen  mram was
     prerontell an& apprwed by the Conmie8ion for
     payment they worm returned by the Oomptrol~~r
     with the rtatumnt    tTheoo aoeaunt8 lnour prior
     to grant of Limitation   Board and not payable
     out or grant.*
fIonorabls Olin Culberson,   page 2




              “In view of the fact that these items were
           rpsolfloally  Inoluded In our request, I wauld
           like for you to answerthe fallowIng questiont




            “Can the Comptroller legally   authorize
          warrants for ‘payment of there aooounte ren-
          dared to the Oommi~,sIon under date or Au&u&
          6th. but whioh warm inourred prior to the
          applioation  ror limitation  grant?n

          The grant made by the Limitation of Payment8 Board
upon the petition  Of the Railroad Commission, datrd July 1,
19W, was to permit 8aId. Railroad Commission to srpenb men108
naoeraary to adequately  performthe runotfon8 OS 8alil 8tatm bo-
partment rrom available  funds thoretotore appropriated ami
then on hanb.

           The approval of the applioation   ot the Railroad
Coxmi8sion to L%~O suoh available   fund8 for the doaIgnato6 pur-
pose wan not an appropriation    by ruoh body but 8uoh aotion on
the part of auoh boriy wa8 rather a permirri~e gan$ to the Rail-
road Commission allowing it to use the rpeoIii6d    mottle8 f;; thr
purpose an6 in the amount8 set out in the applloation.
Ueny payment8 of obllgationm   inourrad prior to the date of the
grant made by the Limitation   OS Paymanta Boar4 would ronbar the
Railroad CommIsaion powerle88 to oarry out it8 statutory iuno-
tionq, and the very purpose oontemplated by the Legl8lature.
In creating the Limitation of Payment8 Bo,ard would, in raot,
be   dereatsd.
Honorable Olin Oulberaon,   pago 3




          You are aooordlngly  advleed that it la the opinion
of thirr department that the Comptroller oan legally   authorlea
-anti    payment of aooount8~renderod to the Railroad Coniml$-
aion under date of August 6, 1941, but whloh aooounta were
inourred prior to the applloation    for limltatlon grant.


                                        Tour8 very truly
                                     ATTOEUFEY GENERAI,   OF TEMB